Exhibit William C. Gladden ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN Effective April 1, 2006 TABLE OF CONTENTS PAGE ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN 1 1. Purpose 1 2. Effective Date 1 3. Eligibility and Participation 1 4. Purchase of Life Insurance Policies 1 5. Policy Ownership 1 6. Division of Cash Surrender Value 1 7. Division of Death Proceeds 2 8. Beneficiary Designation 2 9. Premium Payments 2 10. Termination of Participation in the Plan 2 11. Named Fiduciary 3 12. Funding Policy 3 13. Claims Procedure 3 14. Amendment and Revocation 4 15. Insurance Company Not a Party to This Plan 4 16. Validity 4 17. Notices 4 18. Successors 4 19. Governing Law 4 20. Entire Plan 4 21. Not a Contract of Employment 5 SCHEDULE A Participation Agreement SCHEDULE B Beneficiary Designation (i) ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN This Endorsement Split-Dollar Life Insurance Plan (the “Plan”) is established by CharterBank, West Point, Georgia (“Employer”), for the benefit of certain highly compensated or management em­ployees of the Employer. 1.
